Citation Nr: 1234993	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  08-12 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a certificate of eligibility for financial assistance in the purchase of specially adapted housing or a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1958 to July 1972, and from July 1972 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a July 2012 Board hearing before the undersigned.  A transcript of the hearing has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim of entitlement to a certificate of eligibility for financial assistance in the purchase of specially adapted housing, or a special home adaptation grant, must be remanded for further development. 

Specially adapted housing is available to a veteran who has a permanent and total service-connected disability due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or (3) the loss or loss of use of one lower extremity, together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2011).

Effective October 25, 2010, 38 C.F.R. § 3.809 was amended to include the following: (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  See 75 Fed. Reg. 57,861-57,862 (Sept. 23, 2010); 38 C.F.R. § 3.809(a), (b) (2011).

The phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) (2011) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc, in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63 (2011).  

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the United States Court of Appeals for Veterans Claims (Court) stated that the relevant inquiry concerning loss of use is not whether amputation is warranted but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  The Court also stated that in accordance with 38 C.F.R. § 4.40 (2011), the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision. 

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(a); and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  38 C.F.R. § 3.809a (a), (b) (2011).  Under the revisions to 38 C.F.R. § 3.809a, the disability may also be due (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  See 75 Fed. Reg. 57,861-57,862 (Sept. 23, 2010); 38 C.F.R. § 3.809a (2011). 

The provisions of 38 C.F.R. § 3.809a provide that a veteran who first establishes entitlement under this section and who later becomes eligible for a certificate of eligibility under 38 C.F.R. § 3.809 may be issued a certificate of eligibility under § 3.809.  However, no particular type of adaptation, improvement, or structural alteration may be provided to a veteran more than once. 

In this case, service connection has been established, in relevant part, for peripheral neuropathy of the bilateral lower extremities associated with diabetes mellitus, rated as 40 percent disabling for each lower extremity, and for a low back disability, rated as 20 percent disabling.  Service connection has also been established for neuropathy of the right and left upper extremities associated with diabetes mellitus and with separate 10 percent evaluations assigned.  The evidence of record clearly shows that the Veteran has required a wheelchair or cane due to disabilities of the back and lower extremities.  In this regard, the VA treatment records show that he was prescribed a wheelchair in March 1998 when he was seen for chronic pain.  VA treatment records dating from the early 1990's document his chronic pain due to disabilities of the back, legs, knees, and ankles.  For example, a February 2005 VA treatment record reflects that the Veteran had chronic "arthritis of the lower extremity, knee and ankles, as well as back pain limiting him to mobilization by wheelchair."

An October 2006 letter from the Veteran's pulmonologist at the Birmingham VA Medical Center (VAMC) states that the Veteran required a motorized wheelchair due to severe limitations from neuropathy and back problems rather than due to his pulmonary disorder.  An October 2006 letter from Dr. K.H., a physician at the Birmingham VAMC, states that the Veteran's severe peripheral vascular disease (PVD) greatly limited his ability to walk and that he required a wheelchair.  

A November 2011 VA examination for housebound status or permanent need for regular aid and attendance states that the Veteran was only able to ambulate short distances with assistance.  Thus, there is no question as to whether the Veteran's physical disabilities have required the regular and constant use of a wheelchair or other assistive device.  Indeed, the Veteran has provided credible evidence at the Board hearing that he is generally confined to a wheelchair even while in the house.  

However, there is not enough evidence of record for the Board to make an informed decision as to the likelihood that the Veteran's service-connected disabilities including of the legs and back preclude locomotion without regard to disabilities for which service connection has not been established.  Specifically, in a January 2012 VA peripheral neuropathy examination, the examiner stated that the Veteran's peripheral nerve disorder did not result in impairment of a functional extremity such that no effective motion remained other than that which would be equally served by an amputation with prosthesis.  See 38 C.F.R. § 3.350(a)(2).  The examiner explained that the etiology of the Veteran's loss of use of the lower extremities was due to a number of factors, including the Veteran's service-connected low back disability, deep vein thrombosis of the left lower extremity with bilateral venous insufficiency, as well as knee and ankle disabilities.  The examiner stated that it would be speculation to ascertain the degree of decreased functioning due to the Veteran's neuropathy alone.  

While the Veteran's service-connected low back disability and bilateral peripheral neuropathy of the lower extremities no doubt play a significant role in his need for assistive devices for ambulation, including his need for a wheelchair, the evidence shows that his nonservice-connected peripheral vascular disease of the lower extremities, bilateral degenerative joint disease of the knees, and disabilities of the ankles also play a large part.  For example, an April 1999 VA examination report shows that the Veteran had degenerative joint disease of both knees with loss of function due to pain.  It was noted in this examination that the Veteran wore "extensive braces" on his knees and used a cane for ambulation, as well as a wheelchair.  The January 2012 VA examination report reflects that the Veteran had an antalgic gait due to venous stasis and a knee disorder as well as peripheral neuropathy.  A September 2004 VA treatment record shows that the Veteran underwent a total left knee replacement in August 2004.  Finally, the October 2006 letter from Dr. K.H. states that it was the Veteran's nonservice-connected peripheral vascular disease which limited his ability to walk. 

Thus, the Board finds that the evidence is insufficient to render an informed decision as to whether the Veteran's service-connected disabilities alone impact the functioning of his lower extremities to the extent that he is precluded from locomotion, as defined by VA regulation.  While the January 2012 VA examiner stated that it would be speculation to determine the degree of impairment caused by the Veteran's peripheral neuropathy alone, the examiner did not address whether the Veteran's service-connected low back disability, in conjunction with his peripheral neuropathy of the lower extremities, warrants the regular use of a wheelchair or other assistive device.  Indeed, the February 2012 VA examination was limited to the Veteran's peripheral neuropathy of the lower extremities and did not address his orthopedic limitations due to his back disability or any other service-connected disability.  Significantly, the VA treatment records amply document the Veteran's chronic pain due to his low back disability. 

Accordingly, the Board finds that a new VA examination is warranted to address whether the Veteran's service-connected low back disability and peripheral neuropathy of the bilateral lower extremities, as well as any other relevant service-connected disability, requires the regular use of a wheelchair. 

At the July 2012 Board hearing, the Veteran's spouse stated that he recently had been seeing private treatment providers for some conditions, and identified private treatment by a Dr. P.Q. in Arab, Alabama for his neuropathy and "balance problems."  On remand, the agency of original jurisdiction (AOJ) should request the Veteran to provide VA with the necessary authorization to request treatment records from Dr. P.Q.'s office on his behalf, and to identify any other recent private treatment for his neuropathy and back disability.  

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be requested to identify any recent medical treatment he has received for his neuropathy and low back disability.  In particular, the AOJ should request him to provide the necessary authorization to request records from Dr. P.Q.'s office on his behalf (the full name is found on page 12 of the hearing transcript), or to submit these records himself.  

Then, the AOJ should take appropriate steps to secure copies of any outstanding treatment records identified by the Veteran, including all VA treatment records and any private treatment records for which he has furnished the necessary authorization.  If the AOJ is unsuccessful in obtaining any of these records, the Veteran must be notified of this fact, and all efforts to obtain such records must be documented and associated with the claims file.

2. The Veteran should be scheduled for an appropriate VA examination to determine how his service-connected disabilities affect his locomotion, as explained in more detail below.  All indicated tests and studies should be conducted.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected disabilities alone, result in either:

(1) the loss or loss of use of his both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or

(2) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or 

(3) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or 

(4) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or

(5) the loss or loss of use of both hands.

The term 'preclude locomotion' means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 

In evaluating the Veteran's service-connected disabilities, the physician should, to the extent possible, distinguish symptoms attributable to the service-connected disabilities from those attributable to any other disability for which service connection has not been established.  In this regard, the examiner should specifically address whether the Veteran's service-connected low back disability, together with his peripheral neuropathy, has resulted in the impairment described above.

The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.  If the examiner concludes that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the agency of original jurisdiction (AOJ) should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


